Title: XIII. To the Inhabitants of the Colony of Massachusetts-Bay, April 1775
From: Adams, John,Novanglus
To: Inhabitants of Massachusetts Bay Colony,Massachusettensis


      
       
        My Friends,
       
       
        April 1775
       
      
      Another Clause in the Charter, quoted by this Writer, contains the Power “to make Laws and ordinancies, for the good and Welfare of the said Company, and for the Government and ordering of the Said Lands and Plantations and the People inhabiting the Same; So as such Laws and Ordinances be not contrary or repugnant to the Laws and Statutes of this our Realm of England.”
      This is the usual Clause inserted in the Charters of all Corporations in England, and it is intended to restrain those Bodies politick within the limits of the Constitution and the Laws. It expressed no more however, than the Law would imply. For the King could not erect a Corporation within the Realm and give it Power to Superceed or overrule the general Laws of the Kingdom. A Similar Clause is inserted in the Laws of this Province which impower Towns to make By Laws “so as they be not repugnant to the Laws of the Province.” I suppose this Clause was inserted in that Charter to restrain the Corporation from Setting up any Form of Government different from the English Constitution in general, and perhaps was intended to subject them to the Common Law [and to Such Statutes as were then in force. But if We allow it the utmost Latitude of Construction, and Suppose that it meant to confine them to Obedience to Common Law,] and all statutes which were then in Force, and to all others which Should thereafter be made, this is no more than they would have been bound to, if no such Clause had been in the Charter, so long as they and their Charter remained in England, which both Grantor and Grantees then intended. But the Moment the Charter and the Company were removed to New England beyond the four Seas, out of the Realm, out of the Extent and local Limit of the Laws of England, that moment they were discharged from all obligation of obedience to the Laws of England. The Charter lost all Force, which it ever had by the Laws of England, as a legal Instrument, and became only Evidence of a Contract. The whole Plan and Design of all Parties was essentially changed. If a Charter granted in England, to be exercised there, can be forfeited by the Laws of England, the Translation of that Charter and Company to America, and setting up a Government here under it, was a forfeiture of it. What the Consequences of this forfeiture were, is another Question. The King might have commanded the Adventurers to return, and upon their Refusal might have Seized their Estates in England, if they had any: that is all. But he did not. But it did not bring our Ancestores, who were allowed to remain here, under the Authority of Parliament nor under the absolute Power of the King. Nay, what is more, this Charter was deemed forfeited and void for these very Reasons in the King’s bench, Trinity. 11. Car. 1. Yet our Ancestors continued to enjoy their Priviledges and carry on Government, according to that Charter, from that Time, untill the Reign of James the second, nay untill the Revolution. In a Collection of original Papers relative to the History of the Colony of Massachusetts Bay, page 101, 102, 103, 104, 105, 106, you will find the Evidence of all this. “A Quo Warranto brought against the Company of the Massachusetts Bay by Sir John Banks, Attorney General.” This Quo Warranto goes upon the Principle upon which I have all along proceeded, vizt, that the common Law had made no Provision for erecting Governments or Colonies out of the Realm and therefore, any Royal Charter, out of the Realm was void. The Quo Warranto begins “That Sir Henry Roswell and all the Massachusetts Company &c used &c in several Parts beyond the Seas out of this Kingdom of England, without any Warrant or royal Grant (meaning that quoad hoc the Royal Grant was void) the Liberties, Priviledges, and Franchises following &c. 1. To be a Body Politick &c. 8. To appoint councell Houses in England, and beyond seas and there, when they please, to hold a Court of such of the said Company as they please; and in such Courts to make such Laws and Statutes concerning the Lands, Goods, and Chattells of that Company and other Persons beyond seas against the Laws and Customs of England &c.”
      9. To transport out of England beyond the seas his Majestys subjects and others and them, at their Wills, to governe on the seas and on Parts beyond the seas.
      14. To examine on Oath any Person in any Cause [touching Life and Member and to proceed to tryal, Sentence, Judgment and Execution] touching Life and Member, Lands, Tenements, Goods and Chattels, against the Laws and Customs of England,” “All which Franchises Liberties &c the said Sir Henry Roswell and others of the said Company have for all that Time, and still do usurp &c.”
      This Quo Warranto, manifestly, is grounded on the Principle, that the Laws of England did not extend beyond Seas, and therefore that the Charter, when translated beyond Seas, was void.
      In Michaelmas. Term. 11. Car. 1. Eaton, and in Hillary. 11. Car. 1. Roswell, and in Pass Paschal 13. Car. 1. Young, and in Hill. 12. Car. 1. Saltonstall, and Mich. Car. 1. Venn, came in and pleaded, that they never usurped any the Said Liberties &c nor doth use or claim any of the Same, but wholly disclaim them. Where-upon the Court gave Judgment, That they shall not for the future intermeddle with any Liberties &c aforesaid but shall forever be excluded from all use and claim of the same &c. Cradock made default, and was convicted of the usurpation, but had Judgment against him. Harwood, Perry, Wright, Vassall, Goffe, Adams, Browne and Foxcroft, pleaded and had Judgment as Eaton. The rest of the Patentees being in New England stood outlawed and no Judgment was entered up against them. In Consequence of these Proceedings, an order of the Privy Council was Sent 4. April 1638 to Mr. Winthrop in his Majestys Name, “requiring and injoining the Said Winthrop or any other in whose Power the said Letters Patent were, that they fail not to transmit The Said Patent hither, by the Return of the Ship, it being resolved in Case of any further Neglect, &c their Lordships will move his Majesty to reassume into his Hands the whole Plantation.” The Intent of this order, was that the Patent should be sent over, that the Government of the Colony might be under a Corporation in England according to the original and true Intent of the Patent.
      But did Mr. Winthrop, or any other of the Adventurers return the Patent! No. Young as the Plantation was they had the Courage and the Wisdom to keep their Patent, in their own Power. But as this Translation of the Patent to New England, instead of using it within the Realm as was at first intended is of great Importance, in this controversy, We must be a little more particular.
      The Charter as I have said Shews upon the Face of it, that it was intended to erect a Corporation within the Realm. The first Governor, Deputy Governor and Assistants were chosen in England, 13. May 1628. Cradock was chosen Governor and Goffe Deputy Governor in England, and as soon as the Election was over they with the Assistants appointed Mr. Endicot their Governor in the Plantation. This shews that they had one Governor in England, who was the Head of the Corporation, and another in America, who was only principal Agent or Manager for the Company. And in this manner the Affairs of the Company were conducted untill July 1629, when the Company in England projected a much larger Embarkation of Adventurers and a Translation of the Patent itself to New England. A Committee was appointed to consider of it, and advise with Council. The Company had been at great Expence, without any Returns or rational Prospect of Profit. Johnson, Winthrop, Dudley, and others, not the rascally Rabble of Romulus but Gentlemen of Family, Fortune, Education, and Figure, offered to go over with their Families, upon Condition that the Patent and Charter Should go with them. The Objection against it, was a doubt whether the Transfer was legal. The Report of the Committee is not on Record, but a Mr. White a Counsellor at Law was of the Company and his opinion was taken, and the Company concurred with it “that the Government and Patent Should be Settled in New England.” It is much to be wished that this important opinion of Mr. White was preserved. It might discover “Arcana.” It was certainly a wise and judicious opinion, in Point of Prudence and Policy, and has been vastly Successfull, for the Plantation probably had dwindled away, but for that Advice. However Governor Winthrop himself, who knew very well the Laws of England were confined within Seas, must have [been Sensible that there could be no Provision in that Law, for the Translation of the Company beyond Seas—and indeed they Seem to have] been all Sensible of this and to have considered the Charter only as a Licence to their People to go abroad. On the 20. of October, at a General Court in England, Mr. Winthrop was chosen Governor, and the Deputy Governor and Assistants chosen were all such as proposed to go over with the Charter. They went over accordingly, and the Existence of the English Power in America is entirely owing to this manifest departure from the first Intent of the Charter, for at this critical Time Richlieu and De Monts were upon the Point of making Settlements here which would have excluded the English forever.
      
       Massachusettensis says that this clause in the Charter—“So as such laws be not contrary or repugnant to the laws and statutes of this our realm of England” is as evident a recognition of the authority of Parliament over this Province as if the words “Acts of Parliament” had been inserted
       
      
      But there is no such Clause in the first Charter or the second, and if there had been in the first Charter, it would have now been void. For by an express Clause in the first Charter, every Part of it was to be expounded most favourably for the Grantees, and therefore if there had been two contradictory Clauses in it, that must have done which was most in favour of the Grantees. Now they think that any Clause, obliging them to Obedience to Parliament, would have been directly repugnant to the Clause now under Consideration which gives them the Liberties and Immunities of natural born subjects.
      Soon after, We are Struck with a Smart Remark indeed “if We are not annexed to the Realm we are Aliens.” It is not a little Surprizing, that this Writer should let Such Blunders escape him. If he had ever read one Page in a Book concerning the Connection of Scotland, Ireland, Jersey, Guernesy, Gascoin &c with England, he must have seen the Contrary. He might have forgot it, or this observation might escape him inadvertently. It is too uncandid to suppose, that he thought he should never be answered, and that it would pass well enough with the Ignorant, and serve to deceive them.
      But unfortunately, all History and Law are against it. Lord Coke observed what a Concurrence of Judgments, Resolutions, and Rules there be in our Books in all Ages concerning this Case, as if they had been prepared for the deciding this Point; and that which never fell out in any doubtfull Case, no one opinion in all our Books is against this Judgement, in Calvins Case, who was not of the Realm, but yet was no Alien because born within the Allegiance of the King.
      
      
       The opposition he says has been executed chiefly by persons of desperate fortunes.
       
      
      But this round Affirmation is a downright Contempt of Truth. The Denial and opposition has been planned and conducted by Men of the first Fortune in North America. Nay by the first Fortunes in this Province. I will undertake to Name three Gentlemen on the Whigg Side, in Boston any one of whom is able to purchase Bernard, Hutchinson, the four Judges of Admiralty, and the five Commissioners of the Customs, and still have an handsome Fortune left.
      
       Novanglus
      
      
       to be continued.
      
      Let me now dismiss this Paper of January the Sixteenth. It contains the Ground, the Principle and Foundation of the whole Building. It is an Attempt to prove the Supream Authority of Parliament by the Constitution. But it is the feeblest, the most frivolous, the weakest, the most absurd, Effort that ever was made. One would have thought that a Master Builder would have laid his Corner Stone to the best of his skill. Without the constitutional Authority contended for in this Paper, all the other Writings of Massachusettensis are mere Harrangue. Whoever reads it, and considers it, will be convinced how easy it is for any Scribbler on the side of Power, by Means of the Court Trumpetters to get a Reputation; and that this Man, however he has been cryed up for a Wit and Humourist and altho’ he is a pretty popular Declaimer, is not the most knowing Man in the World, in the grounds of this great Controversy.
      
       
        Novanglus
       
      
     